Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 21, 2016

                                        No. 04-12-00294-CR

                                       Vanessa CAMERON,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010CR4286C
                            Honorable Ron Rangel, Judge Presiding


                                           ORDER

        On May 10, 2016, we abated this appeal pending the United States Supreme Court’s
disposition of appellant’s petition for writ of certiorari. Appellant recently notified this court that
the petition for writ of certiorari was denied by the Supreme Court on October 3, 2016.
Appellant has moved to reinstate the appeal and has requested an opportunity to file an amended
appellant’s brief on the issue before the court on remand from the Texas Court of Criminal
Appeals. See Cameron v. State, No. PD-1427-13, 2016 WL 859173 (Tex. Crim. App. Mar. 2,
2016). Appellee has not opposed the motion.

       Accordingly, the motion is GRANTED and the appeal is hereby REINSTATED on the
docket of this court. It is ORDERED that the parties may submit amended briefs on the issue
discussed in the Court of Criminal Appeals’ opinion. The appellant’s amended brief is due
within thirty (30) days from the date of this order. The appellee’s amended brief, if any, will be
due thirty (30) days after the appellant’s amended brief is filed in this court. If either party
chooses not to file an amended brief, the party is ORDERED to promptly notify the court of such
fact.



                                                       _________________________________
                                                       Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court